Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 1 February 2022, IDS, filed 1 February 2022, and IDS, filed 16 March 2022.

2. 	Claims 1-20 are pending.  Claims 1, 10, and 14 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 1 February 2022 and 16 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


4. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 1, 6, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 18, 16, 17, (19 and 20), respectively, of U.S. Patent No. 11,269,969 B1.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 2, 3, 1, 6, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 18, 16, 17, (19 and 20) of Patent 11,269,969 B1 contain every element of claims 1-20, respectively, of the instant application and thus anticipate the claim of the instant application.  The claim of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  


Conclusion

5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Quintero (U.S. Publication 2017/0324837 A1) discloses extraction of dominant content for link list.
- Dou (U.S. Publication 2015/0269129 A1) discloses adding bookmarks.
- Leppan (U.S. Publication 2014/0047352 A1) discloses a website with enhanced book memos.
- Schoen (U.S. Publication 2013/0151610 A1) discloses bookmarking social networking system content.
- Shieh (U.S. Publication 2009/0249179 A1) discloses displaying multiple cached webpages related to a bookmark.
- Labenski (U.S. Publication 2020/0097517 A1) discloses link corrections by cognitive analysis of web resources.
- Lukose (U.S. Publication 2013/0117263 A1) discloses context-based item bookmarking.
- Skirpa (U.S. Publication 2012/0010995 A1) discloses web content capturing, packaging, and distribution.	
- Lin-Hendel (U.S. Patent 9,123,070 B2) discloses dynamic array presentation and multiple selection of digitally stored objects and corresponding link tokens for simultaneous presentation.
- Lennon (U.S. Patent 7,277,928 B2) discloses facilitating access to multimedia content.

	
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
7. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176